In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 10-776V
                                      Filed: October 5, 2015

* * * * * * * * * * * * * * * *                               UNPUBLISHED
MARIA MIRANDA, legal representative of *
a minor child, A.M.,                   *
                                       *                      Special Master Gowen
               Petitioner,             *
                                       *                      Joint Stipulation on Damages;
v.                                     *                      DTaP vaccine; Encephalopathy;
                                       *                      Seizure Disorder.
SECRETARY OF HEALTH                    *
AND HUMAN SERVICES,                    *
                                       *
               Respondent.             *
                                       *
* * * * * * * * * * * * * * * *

Cathy A. Klein, Cathy A. Klein, PC, Greenwood Village, CO, for petitioner.
Jennifer L. Reynaud, United States Department of Justice, Washington, DC, for respondent.

                            DECISION ON JOINT STIPULATION1

       On November 9, 2010, Maria Miranda (“petitioner”) filed a petition on behalf of her minor
child, A.M., pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§
300aa-1 to -34 (2006). Petitioner alleged that as a result of receiving a Diptheria-Tetanus-acellular
Pertussis (“DTaP”) vaccine on December 21, 2007, A.M. suffered an encephalopathy and seizure
disorder. Stipulation ¶ 2, 4, docket no. 94, filed Oct. 1, 2015. Further, petitioner alleged that A.M.


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat.
2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                  1
experienced residual effects of these injuries for more than six months. Id. at ¶ 4.

       On October 1, 2015, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Respondent denies that A.M.’s DTaP vaccination caused the
onset of an encephalopathy or seizure disorder, denies that the vaccine caused his alleged injuries,
and denies that A.M. experienced residual effects of his injuries for more than six months. Id. at ¶
6. Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       1) A lump sum of $765,011.84, in the form of a check payable to Regions Bank, as
          trustee of the grantor reversionary trust established for the benefit of A.M.;

       2) A lump sum of $399,462.82, which amount represents reimbursement of a lien for
          services rendered on behalf of A.M., in the form of a check payable jointly to
          petitioner and

                             Department of Health Care Policy and Financing
                                           1570 Grant Street
                                        Denver, CO 80203-1818
                                     Attn: Heather R. Thompson
                                        State I.D. No: G459605
                              Department Federal Tax I.D. No: XX-XXXXXXX

           Petitioner agrees to endorse this payment to the State; and

       3) An amount sufficient to purchase an annuity contract to provide the benefits
          described in paragraph 10 of the joint stipulation, to be paid to a life insurance
          company meeting the criteria described in paragraph 9 of the stipulation.

       Id. at ¶ 8.

       The undersigned approves the requested amounts for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         The clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of
the parties’ stipulation.3

       IT IS SO ORDERED.
                                              s/ Thomas L. Gowen
                                              Thomas L. Gowen
                                              Special Master

3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                  2